Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
2.	Claims 1-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani et al (Pub. No. US 2020/0005125 A1).
	As per independent claim 1, Venkataramani et al disclose, e.g., see Fig. 4, the invention substantially as claimed, including: 
Claim 1. 
 
a first dot product engine (Fig.  4, element 420, also see the claims) operative to: 
receive a first set of weights; 
receive a set of inputs; and 
calculate the dot product of the set of inputs and the first set of weights to generate a first dot product engine output;
 
a second dot product engine (Fig.  4, element 410, also see the claims) operative to: 
receive a second set of weights; 
receive an input based on the first dot product engine output; and 
generate a second dot product engine output based on the product of the first dot
product engine output and a weight of the second set of weights; and
 
an activation function module (para. [0002]) arranged to generate 

wherein the first dot product engine and the second dot product engine are structurally or functionally different (elements 410 and 420 are differ).
It is noted that Venkataramani et al do not specifically detail the claim “neuron”; however, the Venkataramani et al’s device is a deep neural network.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the claimed invention according to Venkataramani et al’s teachings because the reference is a deep neural network have first dot product engine coupled to a second dot product engine as claimed.
	As per dependent claim 2-6, Venkataramani et al do show the claimed features.
	As per dependent claims 7-14 and 18-20, the detailed features are old or obvious to a person having ordinary skill in the art.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

4.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the artificial neural network wherein first compute unit to generate a set of first dot product outputs and a second compute unit to generate a set of second dot product outputs based on the set of first dot product outputs feature as recited in independent claim 15.  Similar language is used in independent claims 16-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182